DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is/are, in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 5,14-15 and 20 are objected to as being dependent upon a rejected base claim 1, 13, 19 respectively but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,7-13, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7-20 of U.S. Patent No. 10834725. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application (analyzing respective future device characteristics comprising respective transit vectors and respective power source availabilities associated with the respective devices, and wherein the respective power source availabilities relate to respective amounts of power that are available to be provided to the respective devices by respective power sources associated with the respective devices) is fully disclosed in the referenced patent No.10834725 and would be covered by the patent granted on that patent since the referenced patent and the instant application are claiming common subject matter. Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to use known work in one field of endeavor to prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  

1.	Claims 1-4,7-13, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,7-20 of U.S. Patent No. 10834725
Instant application 17038739
Patent No. 10834725
1. A method, comprising: analyzing, by a system comprising a processor, respective data relating to respective characteristics associated with respective devices in a region associated with network equipment, wherein the respective characteristics comprise respective power source availabilities associated with the respective devices and respective future power source availabilities associated with the respective devices, and wherein the respective power source availabilities relate to respective amounts of power that are available to be provided to the respective devices by respective power sources associated with the respective devices; determining, by the system, a portion of the respective devices to be grouped to form a group of devices based on a first result of the analyzing, wherein the first result indicates which devices of the respective devices are to be grouped to form the group of devices; and based on a second result of the analyzing, determining, by the system, a first device of the group of devices to be a host device that communicates with the network equipment on behalf of second devices of the group of devices.
1. (Currently Amended) A method, comprising: analyzing, by a system comprising a processor, respective device characteristics associated with respective devices in a region in a communication network environment, wherein the respective device characteristics comprise respective future device characteristics associated with the respective devices, wherein the respective future device characteristics associated with the respective devices are determined based on a prediction that the respective future device characteristics will occur at a subsequent time later than a present time, wherein the respective device characteristics comprise respective transit vectors and respective power source availabilities associated with the respective devices, wherein the respective future device characteristics comprise respective future transit vectors and respective future power source availabilities associated with the respective devices, and wherein the respective power source availabilities relate to respective amounts of power that are available to be provided to the respective devices by respective power sources associated with the respective devices; determining, by the system, a portion of the respective devices to be grouped to form a group of devices based on a first result of the analyzing, wherein the first result indicates which devices of the respective devices are to be grouped to form the group of devices; and determining, by the system, a first device of the group of devices to be a host device that communicates with a network device on behalf of second devices of the group of devices based on a second result of the analyzing.
2. The method of claim 1, wherein the respective characteristics comprise respective future characteristics associated with the respective devices, and wherein the method further comprises: predicting, by the system, the respective future characteristics associated with the respective devices will occur at a subsequent time later than a present time, wherein the respective future characteristics comprise the respective future power source availabilities associated with the respective devices; and determining, by the system, the respective future characteristics based on the predicting.
1. wherein the respective device characteristics comprise respective future device characteristics associated with the respective devices, wherein the respective future device characteristics associated with the respective devices are determined based on a prediction that the respective future device characteristics will occur at a subsequent time later than a present time,
3. The method of claim 1, wherein the respective characteristics comprise the respective power source availabilities, respective signal strengths, respective data performances, or respective transit vectors, associated with the respective devices, and wherein the method further comprises: receiving, by the system, from the respective devices, the respective data relating to the respective power source availabilities, the respective signal strengths, the respective data performances, or the respective transit vectors.
3. (Currently Amended) The method of claim 1, further comprising: determining, by the system, the respective power source availabilities, respective signal strengths, respective data performances, and the respective transit vectors, associated with the respective devices based on analyzing the respective data, wherein the respective data performances comprise respective available bandwidths and respective data communication speeds associated with the respective devices, wherein the determining of the portion of the respective devices to be grouped to form the group of devices comprises determining the portion of the respective devices to be grouped to form the group of devices based on the respective power source availabilities, the respective signal strengths, the respective data performances, and the respective transit vectors, associated with the respective devices; and clustering, by the system, the portion of the respective devices to form the group of devices in response to the determining the portion of the respective devices to be grouped to form the group of devices.
4. The method of claim 1, further comprising: determining, by the system, the respective power source availabilities, the respective signal strengths, the respective data performances, or the respective transit vectors, associated with the respective devices based on the analyzing of the respective data, wherein the respective data performances comprise respective available bandwidths and respective data communication speeds associated with the respective devices, and wherein the determining of the portion of the respective devices to be grouped to form the group of devices comprises determining the portion of the respective devices to be grouped to form the group of devices based on the respective power source availabilities, the
3. (Currently Amended) The method of claim 1, further comprising: determining, by the system, the respective power source availabilities, respective signal strengths, respective data performances, and the respective transit vectors, associated with the respective devices based on analyzing the respective data, wherein the respective data performances comprise respective available bandwidths and respective data communication speeds associated with the respective devices, wherein the determining of the portion of the respective devices to be grouped to form the group of devices comprises determining the portion of the respective devices to be grouped to form the group of devices based on the respective power 
 respective signal strengths, the respective data performances, or the respective transit vectors; and clustering, by the system, the portion of the respective devices to form the group of devices in response to the determining of the portion of the respective devices to be grouped to form the group of devices.
source availabilities, the respective signal strengths, the respective data performances, and the respective transit vectors, associated with the respective devices; and clustering, by the system, the portion of the respective devices to form the group of devices in response to the determining the portion of the respective devices to be grouped to form the group of devices.
7. The method of claim 3, wherein the respective data comprises first data relating to the respective power source availabilities, second data relating to the respective signal strengths, third data relating to the respective data performances, or fourth data relating to the respective transit vectors, and wherein the method further comprises: applying, by the system, respective weight factors to the first data, the second data, the third data, or the fourth data to generate first weighted data, second weighted data, third weighted data, or fourth weighted data, wherein the determining of the first device to be the host device that communicates with the network equipment on behalf of the second devices comprises determining, based on the analyzing of the first weighted data, the second weighted data, the third weighted data, or the fourth weighted data, the first device is to be the host device that communicates with the network equipment on behalf of the second devices to facilitate communication of information between the network equipment and the second devices via the first device.
7. (Currently Amended) The method of claim 1, wherein the analyzing comprises analyzing first data relating to the respective power source availabilities associated with the respective devices, second data relating to respective signal strengths associated with the respective devices, third data relating to respective data performances associated with the respective devices, and fourth data relating to the respective transit vectors associated with the respective devices, and wherein the determining of the first device of the group of devices to be the host device comprises determining, based on the second result of the analyzing the first data, the second data, the third data, and the fourth data, the first device to be the host device that communicates with the network device on behalf of the second devices to facilitate communication of information between the network device and the second devices via the first device.
8. The method of claim 1, further comprising: detecting, by the system, a change in the respective characteristics associated with the respective devices; in response to the detecting of the change, modifying, by the system, the group of devices to form a different group of devices comprising a different device; and from the different group of devices, determining, by the system, a next host device of the different group of devices in response to the modifying of the group of devices to form the different group of devices.
5. (Original) The method of claim 1, further comprising: detecting, by the system, a change in the respective device characteristics associated with the respective devices; modifying, by the system, the group of devices to form a different group of devices comprising a different device in response to the change in the respective device characteristics associated with the respective devices; and determining, by the system, a next host device of the different group of devices in response to the modifying of the group of devices to form the different group of devices.
9. The method of claim 1, wherein the second devices of the group of devices comprise a third device and a fourth device, and wherein the method further comprises: associating, by the system, a first tag to a first item of information being communicated by the third device, wherein the first tag facilitates identifying the third device as being associated with the first item of information; associating, by the system, a second tag to a second item of information being communicated by the fourth device, wherein the second tag facilitates identifying the fourth device as being associated with the second item of information; communicating, by the system, the first item of information and the first tag to the network equipment via the host device; and communicating, by the system, the second item of information and the second tag to the network equipment via the host device.
6. (Original) The method of claim 1, wherein the second devices of the group of devices comprise a third device and a fourth device, and wherein the method further comprises: associating, by the system, a first tag to a first item of information being communicated by the third device, wherein the first tag facilitates identifying the third device as being associated with the first item of information; associating, by the system, a second tag to a second item of information being communicated by the fourth device, wherein the second tag facilitates identifying the fourth device as being associated with the second item of information; communicating, by the system, the first item of information and the first tag to a radio access network via the host device; and communicating, by the system, the second item of information and the second tag to the radio access network via the host device.
10. The method of claim 1, further comprising: scheduling, by the system, communication of respective data packets between the network equipment and the second devices via the host device based on the first result and the second result of the analyzing.
9. (Original) The method of claim 1, further comprising: scheduling, by the system, communication of respective data packets between the network device and the second devices via the host device based on the first result and the second result of the analyzing.
11. The method of claim 1, further comprising: determining, by the system, a round-robin host device arrangement to rotate host device operations of respective host devices, comprising the host device, in the group of devices, comprising the portion of the respective devices, between the respective host devices during respective time periods.
10. (Original) The method of claim 1, further comprising: determining, by the system, a round-robin host device arrangement to rotate host device operations of respective host devices, comprising the host device, in a group of devices, comprising the portion of the respective devices, between the respective host devices during respective time periods.


Regarding Claims 12 and 19, the rejection is the same as claim 1.
Regarding Claim 13, the rejection is the same as claim 7.
Regarding Claim 17, the rejection is the same as claim 9.
Regarding Claims 18, the rejection is the same as claim 10.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 7, 8, 10-11, 13 and 18 -are rejected under 35 U.S.C. 103 as being unpatentable over Alfano et al. US 2013/0223362 herein after Alfano in view EP 2869659 herein after Rix and in further view of Patent No. 10834725 herein after James.
Regarding claim 1, Alfano disclose a method, comprising: analyzing, by a system comprising a processor (see para. 24, 27, and 34, network controller 102 may be configured to identify all UEs 110, within a cell of the wireless network, and Node B, configured to determine all UEs within a cell of the wireless network which hosts M2M application), respective data relating to respective characteristics associated with respective devices in a region associated with network equipment (see para. 24, 27, 34 and 39, network controller 102 may identify a UE 110 to host M2M applications based on various device identification parameters, Node B, configured to determine all UEs within a cell of the wireless network which hosts M2M application, based on UEs characteristics such as gas meters, and electricity meters, social networking applications, chat clients, instant messengers, e-mail clients, games, office utilities etc..). Alfano discloses all the subject matter but fail to explicitly mention determining, by the system, a portion of the respective devices to be grouped to form a group of devices based on a first result of the analyzing, wherein the first result indicates which devices of the respective devices are to be grouped to form the group of devices; and based on a second result of the analyzing, determining, by the system, a first device of the group of devices to be a host device that communicates with the network equipment on behalf of second devices of the group of devices. However, Rix from a similar field of endeavor disclose determining, by the system, a portion of the respective devices to be grouped to form a group of devices based on a first result of the analyzing, wherein the first result indicates which devices of the respective devices are to be grouped to form the group of devices (see Rix para. 29-31, A non-master device leave the group when it does not receive a beacon then forming a new group can involve becoming a master device and transmitting beacons), and based on a second result of the analyzing, determining, by the system, a first device of the group of devices to be a host device that communicates with the network equipment on behalf of second devices of the group of devices (see Rix abstract, para. 11, 12, 29-31, ad-hoc group in which one device operates as a current master and the remaining devices operate as non-masters; A non-master device leave the group when it does not receive a beacon then forming a new group can involve becoming a master device and transmitting beacons. Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Rix’s wireless communication device scheme into Alfano uplink resource access scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to achieve deterministic, and potentially low, delay and efficiently use radio spectrum (see para. 9, 12). Alfano and Rix discloses all the subject matter but fail to explicitly mention wherein the respective characteristics comprise respective power source availabilities associated with the respective devices and respective future power source availabilities associated with the respective devices, and wherein the respective power source availabilities relate to respective amounts of power that are available to be provided to the respective devices by respective power sources associated with the respective devices. However, James from a similar field of endeavor disclose wherein the respective characteristics comprise respective power source availabilities associated with the respective devices and respective future power source availabilities associated with the respective devices, and wherein the respective power source availabilities relate to respective amounts of power that are available to be provided to the respective devices by respective power sources associated with the respective devices (see claim 1, wherein the respective characteristics comprise respective power source availabilities associated with the respective devices and respective future power source availabilities associated with the respective devices, and wherein the respective power source availabilities relate to respective amounts of power that are available to be provided to the respective devices by respective power sources associated with the respective devices).
Regarding claim 7, Alfano discloses wherein the respective data comprises first data relating to the respective power source availabilities, second data relating to the respective signal strengths, third data relating to the respective data performances, or fourth data relating to the respective transit vectors, and wherein the method further comprises: applying, by the system, respective weight factors to the first data, the second data, the third data, or the fourth data to generate first weighted data, second weighted data, third weighted data, or fourth weighted data, wherein the determining of the first device to be the host device that communicates with the network equipment on behalf of the second devices comprises determining, based on the analyzing of the first weighted data, the second weighted data, the third weighted data, or the fourth weighted data, the first device is to be the host device that communicates with the network equipment on behalf of the second devices to facilitate communication of information between the network equipment and the second devices via the first device. (see para. 39-40, the network controller 102 analyzes various network parameters, such as congestion in the uplink, congestion in network, and availability of resources, energy meter, based on the analysis, the Node B 104 or the network controller 102 identify the UE 110 as a UE hosting M2M applications or to be a dedicated device for M2M communication).
	Regarding claim 8, Alfano discloses all the subject matter but fail to explicitly mention further comprising: detecting, by the system, a change in the respective characteristics associated with the respective devices; in response to the detecting of the change, modifying, by the system, the group of devices to form a different group of devices comprising a different device; and from the different group of devices, determining, by the system, a next host device of the different group of devices in response to the modifying of the group of devices to form the different group of devices. However, Rix from a similar field of endeavor disclose further comprising: detecting, by the system, a change in the respective device characteristics associated with the respective devices (see para. 15, devices movement), in response to the detecting of the change, modifying, by the system, the group of devices to form a different group of devices comprising a different device; and from the different group of devices, determining, by the system, a next host device of the different group of devices in response to the modifying of the group of devices to form the different group of devices. (see para. 26-29, device to form a new group if no beacon is received from the current master for a predetermined period of time and if the device is not selected as the next current master).
Regarding claim 10, Alfano discloses all the subject matter but fail to explicitly mention further comprising: scheduling, by the system, communication of respective data packets between the network equipment and the second devices via the host device based on the first result and the second result of the analyzing. However, Rix from a similar field of endeavor disclose further comprising: scheduling, by the system, communication of respective data packets between the network equipment and the second devices via the host device based on the first result and the second result of the analyzing (see para. 12, ad-hoc mode between UEs with one UE connected to eNB, with the ability of one device to operate as a master responsible for resource allocation enables efficient use of a radio spectrum. Generally, devices can communicate both directly with each other and indirectly through the current master (operating as a relay). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Rix’s wireless communication device scheme into Alfano uplink resource access scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to achieve deterministic, and potentially low, delay and efficiently use radio spectrum (see para. 9, 12).
Regarding claim 11, Alfano discloses all the subject matter but fail to explicitly mention further comprising: determining, by the system, a round-robin host device arrangement to rotate host device operations of respective host devices, comprising the host device, in the group of devices, comprising the portion of the respective devices, between the respective host devices during respective time periods. However, Rix from a similar field of endeavor disclose further comprising: determining, by the system, a round-robin host device arrangement to rotate host device operations of respective host devices, comprising the host device, in the group of devices, comprising the portion of the respective devices, between the respective host devices during respective time periods (see para. 51 and 52, round-robin scheme). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Rix’s wireless communication device scheme into Alfano uplink resource access scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to achieve deterministic, and potentially low, delay and efficiently use radio spectrum (see para. 9, 12).
Regarding Claim 12 and 19, the rejection is the same as claim 1.
Regarding Claim 13, the rejection is the same as claim 7.
Regarding Claim 18, the rejection is the same as claim 10.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfano in view herein after Rix in view of James and in further view of Lim et al. US 8463280 herein after Lim.
Regarding claim 2, Alfano, Rix and James discloses all the subject matter but fail to explicitly mention wherein the respective characteristics comprise respective future characteristics associated with the respective devices, and wherein the method further comprises: predicting, by the system, the respective future characteristics associated with the respective devices will occur at a subsequent time later than a present time, wherein the respective future characteristics comprise the respective future power source availabilities associated with the respective devices; and determining, by the system, the respective future characteristics based on the predicting. However Lim from a similar field of endeavor disclose wherein the respective characteristics comprise respective future characteristics associated with the respective devices, and wherein the method further comprises: predicting, by the system, the respective future characteristics associated with the respective devices will occur at a subsequent time later than a present time, wherein the respective future characteristics comprise the respective future power source availabilities associated with the respective devices; and determining, by the system, the respective future characteristics based on the predicting (see col. 8 lines. 39-49, the UD predicts the next movements based on a move vector like the repository of UD movements. The UD secures all possible wireless connections available for the movements. iii. The UD keeps running step 1) until the UD meets one of following cases: If the geolocation indicates that the UD is in another APZ and can detect beacon signals from APs belonging to another APZ, the UD switches to the APZ. If the geolocation indicates that the UD is in the cellular service area, the UD switches to the cellular network). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Lim’s user devies UD next movements prediction scheme into Alfano, Rix and James uplink resource access scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to provide for greater connectivity and improved battery life for a user's device (see abstract)

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfano in view of Rix in view of James and in further view of Kim et al. US 2013/0260772 herein after Kim and in further view of Lim. 
Regarding claim 3, Alfano disclose further comprising: determining, by the system, respective power source availabilities, respective signal strengths, respective data performance and respective transit vectors, associated with the respective devices based on analyzing the respective data wherein the respective data performances comprise the respective transit vectors and respective data communication speeds associated with the respective devices, (see para. 19, 24, 27, 32, Node B may receive the device identification parameters associated with each UE during the registration process of the UE with the network, the information related to the UE based on subscription parameters of the UE. The subscription parameters may be understood to be the subscription plan available by the UE, the data usage limit of the UE, the download and upload speed of the UE, the details and identification of the subscriber, and power control information and so on). Alfano, Rix and James discloses all the subject matter but fail to explicitly mention wherein the determining the portion of the respective devices to be grouped to form the group of devices comprises determining the portion of the respective devices to be grouped to form the group of devices based on the respective power source availabilities, the respective signal strengths, the respective data performance, and the respective transit vectors, associated with the respective devices; and clustering, by the system, the portion of the respective devices to form the group of devices in response to the determining the portion of the respective devices to be grouped to form the group of devices. However, Kim from a similar field of endeavor disclose wherein the determining the portion of the respective devices to be grouped to form the group of devices comprises determining the portion of the respective devices to be grouped to form the group of devices based on the respective power source availabilities, the respective signal strengths (para. 53, 60, transmission power, Signal Strength Indicators (RSSis)) the respective data performance, and the respective transit vectors, associated with the respective devices; and clustering, by the system, the portion of the respective devices to form the group of devices in response to the determining the group of devices (see para. 14, 102, multi-tier clustering environments and changing the UE according to movement of a user, para. 53, 60, resources are allocated based on a mutual influence of clusters between tiers and by tiers in consideration of a performance limitation (e.g., a transmission power) by DBSs). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kim’s multi-tier clustering scheme into Alfano, Rix and James uplink resource access scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to manage a corresponding cluster set, determining a cluster which services the UE under multi-tier clustering environments and changing the UE according to movement of a user, and an apparatus therefor (see para. 9, 12). Lim from a similar field of endeavor further disclose wherein the respective data performances comprise the respective transit vectors and respective data communication speeds associated with the respective devices (see para. 31, the host server may facilitate delivery of high -bandwidth media content upon a determination that the remote-user device has access to a relatively high -bandwidth connection to the Internet, such as via a high-speed wired or Wi-Fi Internet connection, where such high -bandwidth media content is further in an appropriate format based upon the class or classification of the remote-user device upon available communications mediums)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfano in view of Rix in view of James in view of Lim and in further view of Kim et al. US 2013/0260772 herein after Kim. 
Regarding claim 4, Alfano disclose further comprising: determining, by the system, the respective power source availabilities, the respective signal strengths, the respective data performances, or the respective transit vectors, associated with the respective devices based on the analyzing of the respective data, wherein the respective data performances comprise respective available bandwidths and respective data communication speeds associated with the respective devices, (see para. 19, 24, 27, 32, Node B may receive the device identification parameters associated with each UE during the registration process of the UE with the network, the information related to the UE based on subscription parameters of the UE. The subscription parameters may be understood to be the subscription plan available by the UE, the data usage limit of the UE, the download and upload speed of the UE, the details and identification of the subscriber, and power control information and so on). Alfano, Rix and James discloses all the subject matter but fail to explicitly mention and wherein the determining of the portion of the respective devices to be grouped to form the group of devices comprises determining the portion of the respective devices to be grouped to form the group of devices based on the respective power source availabilities, the respective signal strengths, the respective data performances, or the respective transit vectors; and clustering, by the system, the portion of the respective devices to form the group of devices in response to the determining of the portion of the respective devices to be grouped to form the group of devices. However, Kim from a similar field of endeavor disclose and wherein the determining of the portion of the respective devices to be grouped to form the group of devices comprises determining the portion of the respective devices to be grouped to form the group of devices based on the respective power source availabilities, the respective signal strengths (para. 53, 60, transmission power, Signal Strength Indicators (RSSis)) the respective data performances, or the respective transit vectors; and clustering, by the system, the portion of the respective devices to form the group of devices in response to the determining of the portion of the respective devices to be grouped to form the group of devices. (see para. 14, 102, multi-tier clustering environments and changing the UE according to movement of a user, para. 53, 60, resources are allocated based on a mutual influence of clusters between tiers and by tiers in consideration of a performance limitation (e.g., a transmission power) by DBSs). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kim’s multi-tier clustering scheme into Alfano, Rix and James uplink resource access scheme. The method can be implemented in a wireless communication system. The motivation of doing this is to manage a corresponding cluster set, determining a cluster which services the UE under multi-tier clustering environments and changing the UE according to movement of a user, and an apparatus therefor (see para. 9, 12).	

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano in view of Rix in view of James and in further view of Yamamoto et al. US 20110086661 herein after Yamamoto. 
Regarding claim 9, Alfano disclose wherein the second devices of the group of devices comprise a third device and a fourth device (see fig. 1, multiple devices 110-2—110-n) and wherein the method further comprises: associating, by the system, a first tag to a first item of information being communicated by the third device, wherein the first tag facilitates identifying the third device as being associated with the first item of information; associating, by the system, a second tag to a second item of information being communicated by the fourth device, wherein the second tag facilitates identifying the fourth device as being associated with the second item of information (see para. 24, the Node B may identify a UE to host M2M applications based on various device identification parameters like international mobile equipment identity (IMEI). In one example, the Node B may receive the device identification parameters associated with each UE during the registration process of the UE with the network. In another example, the Node B may receive the information related to the UE based on subscription parameters of the UE), communicating, by the system, the first item of information and the first tag to the network equipment via the host device; and communicating, by the system, the second item of information and the second tag to the network equipment via the host device (see fig. 1, para. 32, Further the UE 110 may be understood to include various dedicated M2M devices, such as energy meter 110-N, which transmit data to a central server, not shown in figure, through the Node B 104). Alfano and Rix discloses all the subject matter but fail to explicitly mention associating, by the system, a tag to item of information. However, Yamamoto from a similar field of endeavor disclose associating, by the system, a tag to item of information (see para. 14, necessary to efficiently assign frequency channels and slots to the active tags with priorities being given to the respective active tags). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Yamamoto’s tag scheme into Alfano and Rix uplink resource access scheme and tag each and all data. The method can be implemented in a wireless communication system. The motivation of doing this is to manage a corresponding cluster set, determining a cluster which services the UE under multi-tier clustering environments and changing the UE according to perform data authentication efficiently and reliably with a large number of communication terminals (see para. 126).
Regarding Claims 17, the rejection is the same as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608. The examiner can normally be reached M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463